DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 09, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan US. Patent (3,926,378) hereinafter Ryan.
Regarding claim 10, (Currently Amended)
Ryan discloses a bale spreader for shredding a bale (as shown in fig.1-2), the bale spreader comprising: 
a first side (side of element 20), a floor (19), a front (side of element 13), a back (side of element 14), a second side (side of element 25), opposite the first side;
an arm (20) having pivot points on the front and the back so the arm can pivot from the first side towards the second side (see fig.2 and Col.2 lines 28-31);
a conveyor (15-18) on the floor (19), the conveyor (15-18) configured to move the bale from the first side (side of element 20) toward the second side (side of element 25), said second side associated with a plurality of rotors (28-31); a sprocket and chain mechanism (42-45) configured to actuate the conveyor (see Col. 2 lines 59-68 and col.3 lines 1-5); 
a linkage member (41) on the front (side of element 13), the linkage member (side of element 13) configured to connect to a power take-off and power the sprocket and chain mechanism (42-45); 
the plurality of rotors (28-31) each having a plurality of knives (32); the plurality of rotors (28-31) spanning from the front to the back and near a discharge opening on the second side (36,61); 
wherein the plurality of knives (32) are rotated and shred the bale into shredded material and the shredded material is discharged out of the opening (36,61) on the second side.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US. Patent (3,926,378) hereinafter Ryan in view of Keyes et al. US. Patent (4,524,916) hereinafter Keyes.
Regarding claim 1, (Currently Amended)

a processing chamber (space indicate by element 18) defined by a front (side of element 13), a back (side of element 14), opposite the front, a first side (side of element 20), a second side (side of element 25), opposite the first side, and a floor (19); 
mounting members (21) on the first side; 
an arm (20) configured to pivot towards the second side (side of element 25, see fig.2 and Col.2 lines 28-31); 
at least one rotor (28-31) between the front and the back; 
a conveyor (15-18) on the floor (19), the conveyor configured to convey the bale toward the at least one rotor (28-31), wherein the at least one rotor (28-31) has a plurality of knives (32) configured to shred the bale to produce shredded material and the second side has an opening (61) through which the shredded material is discharged.
Ryan does not disclose mounting members on the front and a motor operatively connected to the arm to pivot the arm from the first side towards the second side; and
Ryan and Keyes disclose both art in the same field of endeavor (i.e. comminuting).
Keyes, in a bale processing art, teaches a processor (as shown in fig.2) with a motor (motor of the tractor) operatively connected to the arm (7, see col.5 lines 7-18) to pivot the arm from the first side towards the second side (see fig.1-3). Keyes teaches the arm with the motor to pivot from the first side towards the second side to facilitate the handling of large bale (Col.1 lines 45,46). 
Both references disclose the arm, therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the mounting member of KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007))
Ryan mounting members (21) on the first side and since no criticality is recited for the mounting members on the front and well known in the mechanical art for mounting members to be position on different side suitable for specific operation and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to rearrange the mounting members to be on the front to ensure effectiveness of operation. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2, 
The prior art Ryan as modified by Keyes discloses all limitations in claim 1.
Ryan discloses wherein the mounting members (21) are configured to be attached to a rear of a tractor (see Col.1 lines 35-39).
Regarding claim 3,
The prior art Ryan as modified by Keyes discloses all limitations in claim 2.

Regarding claim 4, (Currently Amended)
The prior art Ryan as modified by Keyes discloses all limitations in claim 2.
Ryan as modified by Keyes discloses wherein the arm (Keyes, 45,63) comprises a first bale support member (Keyes, 45) and a second bale support member (Keyes, 63) configured to secure the bale for loading into the bale spreader.
Regarding claim 5,
The prior art Ryan as modified by Keyes discloses all limitations in claim 4.
Ryan as modified by Keyes discloses wherein the first bale support member (Keyes, 45) is horizontal; the second bale support member (Keyes, 63) is horizontal; the first bale support member (Keyes, 45) is substantially parallel to the second bale support member (Keyes, 63).
Regarding claim 6, (Currently Amended)
The prior art Ryan as modified by Keyes discloses all limitations in claim 1.
Ryan discloses a deflector (see fig.4) at least partially covering the opening (61, as shown in fig.4).

    PNG
    media_image1.png
    375
    488
    media_image1.png
    Greyscale

Regarding claim 7,
The prior art Ryan as modified by Keyes discloses all limitations in claim 6.
Ryan does not disclose wherein the deflector is movable/adjustable from a closed position to an open position and since no criticality is recited for the deflector to be movable/adjustable and well known in the mechanical art for deflector to be able to move or adjust to different position suitable for specific operation and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the deflector of Ryan to be movable/adjustable to ensure effectiveness of operation. Accordingly, it has been held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claim 8,
The prior art Ryan as modified by Keyes discloses all limitations in claim 7.
Keyes discloses wherein the deflector (fig.4) is selectively angled to deflect the shredded material (see fig.4).
Regarding claim 9, 
The prior art Ryan as modified by Keyes discloses all limitations in claim 1.

Regarding claim 11, 
The prior art Ryan discloses all limitations in claim 10.
Ryan discloses wherein the arm (20) is movable from a first position to a second position (see fig.2 and Col.2 lines 28-31); 
Ryan does not discloses the arm is configured to be raised to the first position by a motor; the arm moves the bale and the arm is configured to slide under the bale in the second position.
Keyes, in a bale processing art, teaches a processor (as shown in fig.2) with a motor (motor of the tractor) operatively connected to the arm (7, see col.5 lines 7-18) to pivot the arm from the first side towards the second side to move the bale (see fig.1-3) and the arm is configured to slide under the bale in the second position (see Col.5 lines 61-64). Keyes teaches the arm with the motor to pivot from the first side towards the second side to facilitate the handling of large bale (Col.1 lines 45,46). 
Both references disclose the arm, therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the mounting member of Ryan with such that it comprises a motor to pivot. Accordingly a simple substitution of Ryan’s arms with that of Keyes will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly, it has been held that KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007))
Regarding claim 12,
The prior art Ryan as modified by Keyes discloses all limitations in claim 11.
Ryan as modified by Keyes discloses wherein the arm (Keyes, 45,63) comprises at least one bale support member (Keyes, 63); 
wherein the at least one bale support member (Keyes, 63) configured to secure the bale for loading into the bale spreader (Keyes, as recited in Col.5 lines 53-68).
Regarding claim 13,
The prior art Ryan as modified by Keyes discloses all limitations in claim 11.
Keyes discloses wherein the arm (Keyes, 45,63) comprises a first bale support member (Keyes, 45) and a second bale support member (Keyes, 63); wherein together the first bale support member (Keyes, 45) and the second bale support member (Keyes, 63) are configured to secure the bale (Keyes, 70) for loading into the bale spreader (Keyes, as recited in Col.5 lines 53-68).
Regarding claim 14,
The prior art Ryan as modified by Keyes discloses all limitations in claim 13.
Ryan as modified by Keyes discloses wherein the first bale support member (Keyes, 45) is horizontal; the second bale support member (Keyes, 63) is horizontal; the first bale support member (Keyes, 45) is substantially parallel to the second bale support member (Keyes, 63).
Regarding claim 15,

Ryan discloses a deflector (fig.4) at least partially covering the opening (61) in the second side (as shown in fig.4)..
Regarding claim 16 and 17,
The prior art Ryan as modified by Keyes discloses all limitations in claim 15.
Ryan does not disclose wherein the deflector to be movable/adjustable from a closed position to an open position or to achieve a particular deflection of the shredded material and since no criticality is recited for the deflector to be movable/adjustable and well known in the mechanical art for deflector to be able to move or adjust to different position suitable for specific operation and ensure effectiveness of operation, it would have been obvious to the skilled artisan before the effective filing date to have the deflector of Ryan to be movable/adjustable to ensure effectiveness of operation. Accordingly, it has been held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claim 18,
The prior art Ryan as modified by Keyes discloses all limitations in claim 17.
Ryan as modified by Keyes discloses wherein said motor (Keyes, M, motor of the tractor that indirectly actuates the hydraulic cylinder (element 63), as recited in Col.5 lines 7-21, therefore the motor of the tractor is hydraulic motor) comprises a hydraulic motor coupled to the arm to actuate movement from the first position to the second position (since the motor of the tractor powers the bale processor and the motor of the tractor indirectly connects to the hydraulic cylinder (element 53) to actuate the arm, 
Regarding claim 19, 
The prior art Ryan as modified by Keyes discloses all limitations in claim 10.
Ryan discloses wherein the rotors (28-31) are rotated by the sprocket and chain mechanism (as recited in Col.2 lines 59-68).
Regarding claim 20, (Currently Amended)
Ryan discloses a bale spreader for shredding a bale (as shown in fig.1-2), the bale spreader comprising: 
a processing chamber (space indicate by element 18) having a front (side of element 13), a back (side of element 14) opposite the front, a first side (side of element 20), a second side (side of element 25) opposite the first side, a floor (19); and
a conveyor (15-18) on the floor (19), the conveyor (15-18) configured to move a bale from the first side (side of element 20) to the second side (side of element 25); 
an arm (20) having a pivot axis perpendicular with a direction of travel of the bale spreader (see fig.2); 
the arm (20) is movable from a first position to a second position (the arm is hingedly connected, see col.2 lines 28-31); 
the conveyor (15-18) is configured to move the bale toward a plurality of rotors (28-31), said plurality of rotors (28-31) near the second side (side of element 25); 
the rotors (28-31) having a plurality of knives (32); the rotors (28-31) rotatable in a first direction (see Col. 2 lines 36-38); wherein the plurality of knives (32) are rotated with the 
said conveyor (15-18) conveying the shredded material out an opening (36,61) at the second side; the rotors (28-31) and the conveyor (15,18) of the bale spreader configured to be powered by a power take-off of a tractor (see Col. 2 lines 59-68 and col.3 lines 1-5), wherein the power take-off couples to a linkage member (41, see Col. 2 lines 59-68 and col.3 lines 1-5) arranged on the front of the bale spreader (see fig.2).
Ryan does not disclose an arm having a pivot axis parallel with a direction of travel of the bale spreader; the arm configured to be raised to the first position thereby depositing the bale on the conveyor and the arm is configured to slide under the bale in the second position;
Ryan and Keyes disclose both art in the same field of endeavor (i.e. comminuting).
Keyes, in a bale processing art, teaches a processor (as shown in fig.2) with an arm (45,63) having a pivot axis parallel with a direction of travel of the bale spreader (see fig.1-2); the arm (45,63) configured to be raised to the first position thereby depositing the bale on the conveyor (see fig.5-6) and the arm (45,63) is configured to slide under the bale in the second position (see fig.6). Keyes teaches the arm to facilitate the handling of large bale (Col.1 lines 45,46). 
Both references disclose the arm, therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the mounting member of Ryan with such that it comprises a motor to pivot. Accordingly a simple substitution of Ryan’s arms with that of Keyes will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly, it has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Morlock et al. US. Patent (4,449,672) hereinafter Morlock.
Regarding claim 21, (New)
Ryan discloses a bale spreader for shredding a bale (as shown in fig.1-2), the bale spreader comprising: 
a first side (side of element 20), a front (side of element 13), a back (side of element 14) and a second side (side of element 25) opposite the first side
an arm (20) configured to pivot (the arm is hingedly connected, see col.2 lines 28-31) from the first side (side of element 20) towards the second side (side of element 25). 
a conveyor (15-18) configured to move a bale from the first side (side of element 20) toward the second side (side of element 25), said second side associated with a plurality of rotors (28-31); the plurality of rotors (28-31) each having a plurality of knives (32); 
the plurality of rotors (28-31) spanning from the front to the back and near a discharge opening (36,61) on the second side; 
wherein the plurality of knives (32) are rotated and shred the bale into shredded material and the shredded material is discharged out of the opening (36,61) on the second side; and 

Ryan and Morlock disclose both art in the same field of endeavor (i.e. comminuting).
Morlock, in a hay processing art, teaches a processor (as shown in fig.2) with mounting members (13) to be on the front and configured to attach to a three point hitch of a tractor (see fig.2 lines 29-34).
Both references disclose the mounting members to mount the apparatus to a tractor, therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the mounting members of Goddard such that the mounting members is positioned in a front and has a three point hitch. Accordingly a simple substitution of Ryan’s mounting member with that of Morlock will obtain predictable results and is therefore obvious and proper combination of the references is made. In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Response to Arguments
With regards to Applicant's arguments of pages 9-10, about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered and they are persuasive, however based on the newly presented amendment of the claims, the references Ryan US. Patent (3,926,378) in view of Keyes et al. US. Patent (4,524,916) are used to reject as set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2021


/Matthew Katcoff/Primary Examiner, Art Unit 3725